    Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 1 of 14



                       LAW OFFICE OF ANTHONY CECUTTI
                             217 Broadway, Suite 707
                           New York, New York 10007
                              Phone: (212) 619-3730
                               Cell: (917) 741-1837
                               Fax: (212) 962-5037
                            anthonycecutti@gmail.com


                                   December 17, 2018

BY ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007


                SUPPLEMENTAL SENTENCING MEMORANDUM

              Re: United States v. Razhden Shulaya; 17 Cr. 350 (KBF)

Dear Judge Preska:

        In their sentencing letter, the Government argues that Razhden Shulaya “deserves
the maximum statutory sentence of incarceration.” In making such contention, the
Government is asking this Court to not only impose the maximum sentence on each
count, but to also “stack” each one, and sentence Mr. Shulaya to a total of 65 years’
imprisonment. Effectively, the Government believes that Mr. Shualya should be
permanently separated from his daughter and family in St. Petersburg, Russia, age poorly
under harsh conditions and ultimately die in prison. Despite his crimes of conviction,
such an outcome is grossly excessive and contrary to the principles set forth in 18 U.S.C.
§§ 3584, 3553 and U.S.S.G. § 5G1.2.

   1. This Court Should Impose Concurrent and not Consecutive Sentences on
      Each Count of Conviction

        Where a defendant is convicted of multiple offenses and exposed to the
imposition of multiple terms of imprisonment at the same time, they are to “run
concurrently unless the court orders or the statute mandates that the terms are to run
consecutively.” 18 U.S.C. § 3584(a). The sentencing court, “in determining whether the
terms imposed are to be ordered to run concurrently or consecutively, shall consider, as to
each offense for which a term of imprisonment is being imposed, the factors set forth in
section 3553(a).” 18 U.S.C. § 3584(b). The Sentencing Guidelines further provide that

                                            1
    Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 2 of 14



the sentencing court “shall determine the total punishment and shall impose that total
punishment on each such count, except to the extent otherwise required by law” and that
“if the sentence imposed on the count carrying the highest statutory maximum is
adequate to achieve the total punishment, then the sentences on all counts shall run
concurrently, except to the extent otherwise required by law.” U.S.S.G. § 5G1.2(b)-(c).
Finally, “if the sentence imposed on the count carrying the highest statutory maximum is
less than the total punishment, then the sentence imposed on one or more of the other
counts shall run consecutively, but only to the extent necessary to produce a combined
sentence equal to the total punishment. In all other respects, sentences on all counts shall
run concurrently, except to the extent otherwise required by law.” U.S.S.G. § 5G1.2(d).

        In this case, there is no statute that mandates that the sentencing terms are to run
consecutively. This Court is only bound by the primary directive of 18 U.S.C. § 3553(a)
– to impose a “total punishment” that is “sufficient but not greater than necessary.” As
we stated in our sentencing submission, a sentence of no more than 15 years on Count
One, with concurrent sentences on the other counts of conviction, is “sufficient, but not
greater than necessary” based on the factors enumerated in 18 U.S.C. § 3553(a). This is
also more than “adequate to achieve the total punishment.” U.S.S.G. § 5G1.2(b)-(c).

       a. The Government’s Committed and Successful Efforts to Develop and Build
          Charges Against Razhden Shulaya Warrant a Substantial Variance and the
          Imposition of Concurrent Sentences

        The Government wholly ignores their role in developing and building charges
against Mr. Shulaya, unequivocally arguing that he was the “driving force behind the
array of crimes in which the Enterprise engaged.” Government Sentencing Letter at 18.
While he did use funds from other criminal activities, and engage in criminal acts, which
he acknowledges, it was the Government who helped catapult him into the position he
was in by the time of his arrest in June 2017, by providing him with the means to acquire
significant and necessary capital.

        Beginning in late 2014, the Government began using confidential informants in
their investigation of Mr. Shulaya. At that time, Mr. Shulaya had significantly less
resources than when he was arrested in June 2017. The Government used their
informants continuously, for approximately 3 years, and paid them hundreds of thousands
of dollars; funds that the informants exclusively utilized to live on in the United States.
Moreover, the Government provided the financial means for Mr. Shualya and others to
engage in a variety of criminal activities. The predominant way that the Government
financed and grew Mr. Shualya’s “enterprise” was through the sale of “contraband”
cigarettes by way of an informant, “Slava.” The Government purchased and sold
“stolen” cigarettes, at full and reduced prices to Mr. Shulaya. The Government even
regularly gave Mr. Shulaya cigarettes for free. Over the course of the investigation, the
Government provided Mr. Shulaya with more than 500 cases of “stolen” cigarettes. This
amounted to a constant and regular cash flow that totaled nearly $1.5 million. See
Government Sentencing Letter at 13-15.



                                             2
     Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 3 of 14



        The Government’s motivation was to build their charges against Mr. Shulaya and
see their goal come to pass – the development of the casino scheme. Through the resale
of contraband cigarettes, provided by the Government, Mr. Shulaya had the constant and
accessible capital to help purchase the technology and develop a sophisticated casino
fraud scheme, which he boasted would produce “millions and billions” of dollars. Prior
to the Government’s involvement, Mr. Shualya did not have the ability or the resources to
achieve this. However, believing that the realization of the casino fraud scheme would
translate into a major law enforcement accomplishment, the Government continued to
sell and provide Mr. Shulaya with cigarettes for him to resell. In the end, however, the
Government’s efforts and investment in the casino fraud scheme was a failure.

        The Government’s assertion that it has no responsibility or role in financing Mr.
Shulaya’s criminal activities is patently false and inconsistent with the evidence
presented at trial. In addition to the development of the casino fraud scheme, the funds
from the resale of the contraband cigarettes helped finance Mr. Shulaya’s other criminal
activities. The Government could have ended its investigation into Mr. Shulaya’s
purchase and sale of “stolen” cigarettes at any time but they instead chose to continue
supplying cigarettes, which resulted in an inflated tax loss and sentencing exposure for
Mr. Shulaya.

         b. The Government’s Request for 65 Years’ Imprisonment is “Cumulative
            Punishment” and Should Be Rejected

        The Government’s contention that Mr. Shulaya “deserves the maximum statutory
sentence of incarceration” is further undermined as the offenses described in Counts Two
through Five are identical to the predicate acts that comprise the charged racketeering
conspiracy in Count One. In building charges over the course of 3 years, and then
prosecuting Mr. Shulaya in the manner the Government chose, the Government
effectively sought to unfairly lengthen Mr. Shulaya’s sentencing exposure. By charging
Counts Two through Five, which describe conduct identical to the predicate acts that
comprise the racketeering conspiracy charged in Count One, the Government increased
Mr. Shulaya’s sentencing exposure from 20 years (Count One) to 65 years. 1 As such, the
imposition of consecutive sentences amounts to “cumulative punishment” and should be
rejected.

         c. Sentences that Other Similarly Situated Defendants Have Received, Further
            Reveal the Government’s Efforts to Unfairly Lengthen Mr. Razhden Shulaya’s
            Sentence


1
  As was known to the trial court, Mr. Shulaya was offered a plea agreement by the Government whereby
his sentencing maximum was 20 years. This was based on a plea of guilty only to Count One, along with
the admission that he participated in predicate acts that are also charged as criminal offenses in Counts Two
thru Five. Based on such offer, it is our understanding that the Government believed that Mr. Shulaya, for
all his criminal conduct, should receive a sentence of no more than 20 years. Having exercised his
constitutional right to go to trial, the Government now believes that a sentence more than three times that,
for the same criminal conduct, is now appropriate for Mr. Shulaya. This apparent “trial penalty” must be
rejected. Exacting such a penalty undermines the integrity of the criminal justice system.

                                                     3
       Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 4 of 14



        As previously stated, a sentencing court, “in determining whether the terms
imposed are to be ordered to run concurrently or consecutively, shall consider, as to each
offense for which a term of imprisonment is being imposed, the factors set forth in
section 3553(a).” 18 U.S.C. § 3584(b). Pursuant to 18 U.S.C. § 3553(a), this Court must
consider sentences of other similarly situated defendants to “avoid unwarranted
sentencing disparities.” 18 U.S.C. § 3553(a)(6).

        The chart attached as Exhibit “A,” identifies several defendants charged and
convicted with participating in Russian organized crimes. Like Mr. Shulaya, each had
leadership functions and participated in a myriad of criminal activities, including
economic crimes and violence. However, none received a sentence anywhere close to
that sought by the Government for Mr. Shulaya. See Chart of Sentences Imposed for
Other Russian Organized Crime Defendants attached as Exhibit “A.”

       We wish to draw the Court’s attention to the sentences imposed for Mr.
Shulaya’s trial co-defendant, Avtandil Khurtsidze, and one of the Government’s
confidential informants in the instant case, Alexander Kutsenko.

        Khurtsidze, a professional boxer, was a full participant in the charged enterprise.
He was determined by the trial court to be Mr. Shulaya’s “right hand man” and loyal
confidant. He was an enforcer, who was involved in a “variety of ways” and played a
“variety of roles … which were part of [the] multi-faceted criminal enterprise.” Sent. Tr.
31:2 - 4. He participated in various aspects of the casino scheme and participated in
numerous acts of violence. Of all the defendants who participated in violence, the
Government, in support of an upward variance, argued he was the “single most violent
individual, other than Shulaya himself,” Sent. Tr. 10:25 – 11:2, and that there was “no
reason, other than the enjoyment of inflicting pain, and the power and prestige that he
thought he could bring to himself to participate in this criminal enterprise.” Sent. Tr. 11:8
- 11. Furthermore, the Government argued that he was a “vector for pain and an agent
for fear,” Sent. Tr. 11:19 – 20, and that Khurtsidze participated in a “long run of pain,
fear and intimidation … for no particular reason other than to bring himself prestige.
Sent. Tr. 12:19 – 22. Based on his participation in violence and “breadth of activity,”
Sent. Tr. 40:10, and also finding Khurtsidze to have demonstrated a “lack of compassion,
a lack of judgment, a lack of decency and a lack of generosity,” Sent. Tr. 35:7 – 8,
sentenced him to 10 years’ imprisonment on each count of conviction, to run
concurrently. He faced a statutory maximum sentence of 40 years’ imprisonment.

        Kutsenko was a confidential informant for the Government who testified at trial. 2
Following his release from prison in 2012, he began working for the Government.
Kutsenko was sentenced to 192 months’ imprisonment for his participation as a co-leader
of a Russian criminal organization or “brigade” in the late 1990s. He engaged in extreme
violence – assaults, kidnappings, extortion, arson, transportation of prostitutes, mail
fraud, immigration fraud, robbery, and abductions. He also took local business owners
hostage, beat them up and extorted them. Following his arrest, he engaged in efforts to
obstruct justice.

2
    The Government paid Kutsenko over $100,000 for his participation in their investigation of Mr. Shulaya.

                                                      4
    Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 5 of 14




        Despite direct similarities in conduct with Mr. Shulaya, the sentences imposed on
Khurtsidze and Kutsenko, and others, pale in comparison to the sentence the Government
seeks against Mr. Shulaya in this case. Such a sentence, or one that is anywhere close,
will result in significant unwarranted sentence disparities. A sentence of no more than 15
years’ imprisonment for Mr. Shulaya will avoid such disparities and be consistent with
sentences imposed in this case and others.

   2. Conclusion

        Based on the reasoning set forth in this supplemental submission, and in our
sentencing memorandum, and attached exhibits, including letters and video of interviews
of family members, friends and others living in St. Petersburg, Russia, we respectfully
submit that a sentence of no more than 180 months’ imprisonment is “sufficient but not
greater than necessary” based on the factors set forth in 18 U.S.C. § 3553(a).


                                     Respectfully submitted,

                                             /s/

                                     Anthony Cecutti
                                     Jennifer Louis-Jeune




                                            5
Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 6 of 14




                                                                   EXHIBIT A
                                     Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 7 of 14




                                                                                                                                                              1



    CASE NUMBER                DEFENDANT CHARGES OF                               GUIDELINES             GOVERNMENT                    SENTENCE IMPOSED
                                         CONVICTION                               RANGE                  REQUESTED
                                                                                                         SENTENCE
    17 Cr. 350 (KBF)           Avtandil             1 count – RICO                57 – 71 months’        Upward variance
                                                                                                                   120 months’
                               Khurtsidze                                         imprisonment                     imprisonment on each
                                              1 count – Wire                                                       count, to run
                                              Fraud Conspiracy                                                     concurrently and
                                                                                                                   $30,000 fine
    Mr. Khurtsidze was described, by the Government, at sentencing, as “the right-hand man and the single most violent individual, other
    than Shulaya himself, within the context of the Shulaya Enterprise.” Sent. Tr. 10:25 – 11:2. The Court described Mr. Khurtsidze as Mr.
    Shulaya’s “confidante… [his] go-to man for many, many different types of tasks.” Sent. Tr. 30: 11-13. He was an enforcer, who was
    involved in a “variety of ways” and played a “variety of roles … which were part of [the] multi-faceted criminal enterprise.” Sent. Tr.
    31:2 - 4. In addition to violence, Mr. Khurtsidze was also involved in casino fraud.

    The Government argued, at sentencing, that Mr. Khurtsidze was a “vector for pain and an agent for fear,” Sent. Tr. 11:19 – 20. The
    Government requested an upward variance because they felt that the guidelines did not “adequately capture the depravity of
    [Khurtsidze’s] years’ long run of pain fear and intimidation that he inflicted upon multiple people, for no particular reason, other than to
    bring himself prestige.” Sent. Tr. 12: 19-22. The Government also stated that the seriousness of Mr. Khurtsidze’s actions were “among the
    most significant criminal conduct within the scope of this case, perhaps second only to Shulaya himself, ” and “makes him significantly
    more culpable than some of the other defendants who received terms of imprisonment within or roughly around the guidelines range that
    Mr. Khurtsidze” faced. Sent. Tr. 13: 11-13, 14-23.


    98 Cr. 435                 Alexander            4 counts – firearms           168 – 192              Within Guidelines             132 months’
                               Kutsenko             offense, extortion            months’                sentence                      imprisonment on 3
                                                    conspiracy,                   imprisonment                                         counts, to run
                                                    extortion,                                                                         concurrently, and 60

1
    All of the information contained in this chart was compiled from Government submissions and sentencing transcripts for the respective cases.

                                                                               EXHIBIT A
                                                                                PAGE 1
                            Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 8 of 14



                                         kidnapping in aid of                                                  months’ imprisonment
                                         racketeering                                                          on firearms offense, to
                                                                                                               run consecutively
Mr. Kutsenko immigrated to the United Sattes in 1989, after bribing a KGB agent to obtain a visa. Once in the United States, he engaged
in criminal activity and violent and aggressive behaviors, including multiple shootings, and was convicted of crimes, including a weapons
offense. In one instance, he terrorized a woman with a machine gun, causing her to jump out of a second-story window. In the late
1990s, Mr. Kutsenko was a co-leader of a Russian criminal organization or “brigade” – the “Gufield-Kutsenko Russian Organized crime
brigade.” He engaged in racketeering activity involving extreme violence and directed others to do the same – assaults, kidnappings,
extrortion, arson, transportation of prostitutes, mail fraud, immigration fraud, robbery, obstruction of justice and abductions. He also
took local business owners hostage, beat them up and extorted them. Following his arrest, he made efforts to prevent victims from
providing detrimental evidence to the Government, asked an individual to hide weapons that were in his residence, discussed plans to kill
witnesses and burning down businesses, and directed others to extort business owners. He pleaded guilty to using a firearm during a
crime of violence, participation in an extortion conspiracy and kidnapping in aid of racketeering. He was sentenced to 192 months’
imprisonment.


98 Cr. 435             Dimitri           4 counts – firearms       211 – 248          Within Guidelines            180 months’
                       Gufield           offense, arson,           months’            sentence                     imprisonment on 2
                                         extortion conspiracy,     imprisonment                                    counts, to run
                                         extortion                                                                 concurrently, and 60
                                                                                                                   months’ imprisonment
                                                                                                                   on firearms offense, to
                                                                                                                   run consecutively
Along with Mr. Kutsenko, he co-lead the “Gufield-Kutsenko Russian Organized crime brigade.” Like Mr. Kutsenko, he participated in
racketeering activity involving extreme violence and directed others to do the same. He also engaged in similar post-arrest obstruction of
justice efforts. At sentencing, the court found that Mr. Gufield engaged in “senseless repetitive violence against other people, for no
reason other than to get money.” In an arson that Mr. Gufield participated in, over $1 million of damage was sustained and 13 firefighters
suffered injuries in extinguishing the fire. Additionally, the Court found that he was a “malingerer” after he attempted to assert a
competency defense and later diminished capacity at sentencing.




                                                                 EXHIBIT A
                                                                  PAGE 2
                            Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 9 of 14



13 Cr. 268 (JMF)       Anatoly           1 count - RICO           21 – 27 months’     Upward variance          60 months’
                       Golubchik                                  imprisonment,       based on guidelines      imprisonment and
                                                                  according to        not adequately           $75,000 fine
                                                                  plea agreement;     taking into
                                                                                      consideration the
                                                                  33 – 41 months’     offense conduct
                                                                  imprisonment
                                                                  after
                                                                  application of
                                                                  an enhancement
                                                                  found by the
                                                                  Court
Mr. Gloubchik pled guilty to “laundering money into the United States upwards of $50 million…” Sent. Tr. 16: 19 – 17:2. He participated
in a racketeering conspiracy that engaged in illegal gambling, money laundering, and threats of violence. See Govt. Submission, ECF No.
866, Nov. 22, 2014 at 10. In its sentencing submission, the Government “described Mr. Gloubchik as a leader of [a] massive international
gambling and money laundering enterprise,” and asked for an above-guidelines sentence, in part, “because the defendant [was] the most
culpable defendant charged in [the] Indictment.” See Govt. Submission, ECF No. 866, Nov. 22, 2014 at 10; Sent. Tr. 7: 16-17.

Mr. Gloubchik’s sentencing guidelines range, pursuant to his plea agreement, was only 21-27 months’ imprisonment, driven by the
underlying conduct, operating an illegal gambling business. At sentencing, in its request for an upward variance, the Government stated,
“…none of us can understand why the guidelines for someone who pleads to racketeering for laundering 50 to $100 million in the United
States with ties to Russian and American organized crime is barely higher guidelines than someone who runs a poker room in Brooklyn.”
Sent. Tr. 23: 3-8. The Court found, that “Mr. Gloubchik [wa]s beyond cavil a leader or organizer of the criminal activity” in his case and
applied the aggravating role enhancement, pursuant to §3B1.1A, although it was not requested by the Government. Sent. Tr. 10: 10-12.




                                                                EXHIBIT A
                                                                 PAGE 3
                           Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 10 of 14



13 Cr. 268 (JMF)       Vadim            1 count - RICO           31 – 33 months’      Upward variance           60 months’
                       Trincher                                  imprisonment         based on Guidelines       imprisonment
                                                                                      not adequately
                                                                                      taking into
                                                                                      consideration the
                                                                                      offense conduct
Mr. Trincher ran the Taiwanchik-Trincher Organization, described by the Government as “one of the biggest bookmaking operations in
the world,” – a nationwide criminal enterprise which laundered tens of millions of dollars from Russia into the United States. See Sent.
Tr. 36: 20-21, ECF. No. 991, Filed 5/29/14, 13 Cr. 268 (JMF). Mr. Trincher ran high-stakes illegal poker games and online gambling.
His organization operated under the protection of Alimzhan Tokhtakhounoz, a “vor,” and the organization inherited the reputation of the
vor and made threats of violence towards others. See Sent. Transcript, ECF. No. 991, Filed 5/29/14, 13 Cr. 268 (JMF). In one two-month
period, Mr. Trincher’s organization paid $10 million to Tokhtakhounoz.

Mr. Tokhtakhounov, aka Taiwanchik, “is a vor; there is no dispute” and one of the leaders of the Taiwanchik-Trincher Organization. Sent.
Tr. 38:13, ECF. No. 991, Filed 5/29/14, 13 Cr. 268 (JMF). This organization engaged in various criminal conduct, including running an
illegal gambling business, money laundering and extortion. Taiwanchik resolved disputes with implicit and sometimes explicit threats of
violence and economic harm. The Organization also employed a sophisticated money laundering scheme to move tens of millions of
dollars of illegal gambling proceeds from Russia though Cyprus and into the United States. From December 2011 through January 2012,
he was paid $10 million by the Taiwanchik-Trincher Organization

The Court found an upward variance was appropriate because the scale, nature and scope of the conduct was not taken into consideration
in the guidelines range, where the amount of money involved in the money laudering was between $50 to $100 million. See Sent. Tr.
44:16 – 45:13, ECF. No. 991, Filed 5/29/14, 13 Cr. 268 (JMF).




                                                               EXHIBIT A
                                                                PAGE 4
                            Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 11 of 14



10 Cr. 895 (PGG)       Armen             1 count - RICO            30 – 37 months’     n/a                      37 months’
                       Kazarian                                    imprisonment                                 imprisonment and
                                                                                                                $60,000 fine
Mr. Kazarian was described by the Government as a “vor” who “sat at the top of [the Mirzoyan-Terdjanian] criminal organization … that
engaged in an extensive range of criminal offenses including the operation of a $100 million Medicare fraud billing ring. Mr. Kazarian
engaged in extortion on the organization’s and his own behalf. The Court, however, found that Mr Kaarian was not involved in the
Medicare fraud but that Mr. Kazarian participated in a conspiracy to extort a $100,000 payment from someone. See Sent. Tr. 11: 1-4. 12.
In sentencing Mr. Kazarian to 37 months’ imprisonment, the Court found no disparity in sentences of others with similar conduct. Id. at
12.


10 Cr. 895 (PGG)       Davit             1 count each:–            168 – 210          168 – 210 months’        210 months’
                       Mirzoyan                                    months’            imprisonment             imprisonment on two
                                          RICO; Conspiracy to imprisonment                                     counts, 120 months’
                                          Commit Healthcare        as outlined in                              imprisonment on two
                                          Fraud; Conspiracy        post-plea                                   counts and 60 months’
                                          to Commit Bank           sentencing                                  imprisonment; all to run
                                          Fraud; Conspiracy        agreement;                                  concurrently, $20 million
                                          to Commit Money                                                      forfeiture and $20
                                          Laundering;              292 – 365                                   million restitution
                                          Conspiracy to            months’
                                          Commit Fraud in          imprisonment
                                          Connection with          as calculated by
                                          Identity Theft           the Court
Mr. Mirzoyan pled guilty, without a plea agreement. In its sentencing submission, the Government described Mr. Mirzoyan as the leader
of a massive, nationwide fraud that stole millions of dollars from Medicare. See generally Govt. Sent. Submission, ECF No. 915, 4/11/17.
The stipulated loss amount in Mr. Mirzoyan’s case was “greater than $20,000,000 and less than $50,000,000.” Id. at 3.

At sentencing, the Government stressed that this defendant was uniquely situated because he was “critical to every part” of the conspiracy.
See Sent. Tr. 11: 21-25. Mr. Mirzoyan was the last defendant sentenced in his case and sentences ranged from probation to 135 months’
imprisonment. Notably, the Probation Department recommended a sentence of 20 years – the statutory maximum was 75 years. See
Sent. Tr. 19: 1-4.

                                                                EXHIBIT A
                                                                 PAGE 5
                                 Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 12 of 14




    10 Cr. 895 (PGG)        Robert               1 count - RICO        100 – 125         Within Guidelines         125 months’
                            Terdjanian                                 months’           sentence                  imprisonment
                                                                       imprisonment
    The Court found that Mr. Terdjanian was involved in many acts of criminal conduct, including Medicare fraud, extortion, insurance
    fraud, credit card fraud and immigration fraud. See Sent Tr. 21: 16-21, ECF No. 744, Filed 9/12/13, 10 Cr. 895 (PGG). The stipulated
    loss amount was between $1 million and $2.5 million. The Court sentenced Mr. Terdjanian to a lengthy sentence, in part, because of his
    lengthy criminal record. Id at 22: 8-12.


    16 Cr. 207 (KBF)        Boris Nayfeld        2 Counts -            78-97 months’        Downward                  23 months’
                                                 Interference with     imprisonment         departure pursuant        imprisonment on each
                                                 Commerce by Treat     although the         to § 5K1.1                count, to run
                                                 or Violence           Court based its                                concurrently
                                                                       decision on
                                               (18 U.S.C. § 1951)      preproffer
                                                                       Guidelines of
                                                                       37-46 months’
                                                                       imprisonment
    Mr. Nayfeld pled guilty, pursuant to a cooperation agreement, to one count of conspiracy to commit extortion in connection with being
    asked to arrange for a murder and agreeing to extort money from the victim to stop the plot and one count of actual extortion in relation
    to that scheme. See Sent. Tr. 2:21 – 3: 3. At sentencing, the Government described Mr. Nayfeld as “a complicated person with a rich
    criminal history,” and a long track record, who “involved himself in all manner [of] illegal activity.” See Sent. Tr. 11:24 - 12:15. He
    used his reputation to attempt to extract money from someone under the fear of death, something the Government described as
    “outrageous.” See Sent. Tr. 13: 1-4.


    95 Cr. 562 (CBA)2       Vyacheslav           n/a                          n/a                    n/a                          115 months’
                            Ivankov                                                                                               imprisonment


2
 There is no information regarding this case available on PACER, due the date of conviction. The information cited here in for Vyacheslav Ivankov comes from two
sources: Mark Galeotti, The Vory and Robert I. Friedman, Red Mafiya.

                                                                           EXHIBIT A
                                                                            PAGE 6
                           Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 13 of 14



Vyacheslav Ivankov came to the United States in 1992. Prior to coming to the United States, he had previously served a 10 year sentence
in Russia and had been separately charged with the murder of two Turkish citizens.

When Mr. Ivankov arrived in the United States, in 1992, he was already a vor. He was met at JFK airport by an Armenian vor. Mr.
Ivankov soon began committing crimes in Brighton Beach and throughout the United States, including in Puerto Rico, Texas and
throughout the northeast. Mr. Ivankov participated in money laundering, gambling, prostitution, arms sales, gasoline tax fraud and
extortion. He collected tribute from legitimate businesses worldwide and had connections to leaders of crimal organizations in Russia and
Russian state intelligence organizations.

Mr. Ivankov was arrested in 1995, and charged with extortion of $2.7 million. At the time of his arrest, he was in possession of $75,000,
passports with aliases from different countries and a firearm.


16 Cr. 553 (BMC)       Igor Krugly       1 count - RICO           37 – 46 months’     46 months’                 46 months’
                                                                  imprisonment        imprisonment               imprisonment and
                                                                                                                 $25,000 forfeiture
“In June 2016, Mr. Krugly pled guilty to racketeering charges and admitted to his role in a multinational extortion conspiracy.” Govt.
Sent. Submission at 1, ECF No. 225, 12/7/17. In its sentencing submission, the Government describes Mr. Krugly as “a prominent
member of a violent criminal enterprise (the “Syndicate”) with links to high-ranking members of Eastern European mafia.” Govt. Sent.
Submission at 1, ECF No. 225, 12/7/17. “Members of the Syndicate—nearly all of whom were born in states of the former Soviet
Union1—engaged in a wide range of activities traditionally associated with organized crime, including extortion, illegal gambling,
assault, loansharking, arson and drug trafficking.” Id. at 2.

According to the Government, Mr. Krugly co-owned and operated illegal gambling establishments and extortionately collected debts and
was deeply involved in every aspect of the business. See id. While he did not personally commit acts of violence, Mr. Krugly
threatened others and was aware that the Syndicate relied on physical violence to accomplish his goals and he was present at many
assaults in attempts to collect debts. See generally, Govt. Sent. Submission ECF No. 225, 12/7/17. The Government also requested
imposition of a fine, despite his financial statement submitted to Probation, based on his “extensive involvement in cash-intensive illicit
activites and his history of perjury.” Id.




                                                                EXHIBIT A
                                                                 PAGE 7
                           Case 1:17-cr-00350-LAP Document 1063 Filed 12/17/18 Page 14 of 14



Despite its description of Mr. Krugly as a “prominent member of a violent criminal Syndicate with links to high-ranking members of
Eatern European mafia,” the Government determined that a sentence of 46 months’ imprisonment was sufficient and just punishment.
Id. at 19.




                                                              EXHIBIT A
                                                               PAGE 8
